          Case 1:15-cr-00537-VEC Document 1484
                                          1483 Filed 04/17/20
                                                     04/16/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 04/17/2020


MEMO ENDORSED                                                 Application GRANTED. Mr. Ambrosio
                                                              is hereby appointed as counsel for Mr.
                                      April 16, 2020
   Via ECF                                                    Moye for purposes of re-sentencing.
                                                              Sentencing submissions are due June
   The Hon. Valerie E. Caproni                                15, 2020. A copy of this endorsement
   United States District Judge                               has been mailed to Mr. Moye by
   Sothern District of New York                               chambers staff.
   40 Foley Square                                            SO ORDERED.            Date: 04/17/2020
   New York, NY 10007

                 Re:    USA vs. Jason Moye
                        15-cr-537 (VEC)
                                                              HON. VALERIE CAPRONI
   Dear Judge Caproni:                                        UNITED STATES DISTRICT JUDGE
        I represented Jason Moye as Learned Counsel pursuant to the
   Criminal Justice Act while his case was death eligible. My
   appointment ended after the United States Attorney elected not to
   seek the death penalty.

        I received a copy of Your Honor’s Endorsement of the letter
   file by Mr. Moye’s previous Bryan Konoski, Esq. (ECF 1482) and I
   have spoken Samson Enzer, AUSA concerning the letter.

        Please be advised that I am willing to represent Mr. Moye on
   his resentencing, subject of course, to my being appointed by Your
   Honor.

        I will make every effort to meet with Mr. Moye in order to be
   prepared for his June 29, 2020 resentencing hearing.

          I hope that this letter finds Your Honor well, I remain

                                      Respectfully yours,
                                      /s/Thomas Ambrosio
                                      Thomas Ambrosio

   cc:    All Counsel via ECF




   _____________________________________________________________________________
   750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                    tambrosio@legal750.com
